                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION




KETWON WESTMORELAND,


Plaintiff-Appellant,

vs.                                         Case No. CV6:18-85


MR. PINEIRO
Deputy Warden of Care & Treatment
Georgia State Prison

Defendants-Appellees,




                              ORDER


      The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED   that the    Mandate of   the   United    States


Court of Appeals for the Eleventh Circuit is made the Judgment

of this Court.


      SO ORDERED, this             day ofV_:D               , 2019.




                                J. RANDAp HALL, 'CHIEF JUDGE
                                UNITED   STATES DISTRICT     COURT    JUDGE
                                SOUTHERN DISTRICT     OF GEORGIA      •
